MALLERY, Judge
(dissenting)
In United States v. Heflin, supra, our judicial superiors, the Court of Military Appeals, held that the failure of the defense to object to the admission of certain inadmissible evidence at trial did not constitute a waiver. The Heflin case seems to eliminate, or at least seriously curtail, the application of the principle of passive waiver. However, the Court in that case tacitly affirmed the continuing existence of the principle of affirmative waiver in the following words:
An affirmative waiver issue arises where a matter intentionally is left in dispute at the trial level in order to gain a tactical advantage either at trial or subsequently on appeal. Cf. United States v. Mundy, 2 U.S.C.M.A. 500, 504, 9 C.M.R. 130, 134 (1953).
I interpret the actions of the trial defense counsel in the case, sub judice, differently than does my brother, Senior Judge Murray. The admissibility of Prosecution Exhibit 2 was clearly placed in issue at trial. In my opinion, the trial defense counsel must have understood the significance of that issue. Did his withdrawal of his objection to its admission constitute inadequate representation? I think not. The results emanating from this tribunal seem to belie that conclusion. It seems more reasonable to conclude that the defense had a bifurcated approach. Their principal defense at trial was alibi. However, the trial defense counsel must have realized that, if the defense of alibi failed, he stood an excellent chance of winning on appeal because of the erroneous admission of Prosecution Exhibit
2. In fact, if that is what he did think, he turned out to be right.
In my opinion, the issue of the admissibility of Prosecution Exhibit 2 was “ . a matter intentionally . . . left in dispute at the trial level in order to gain a tactical advantage ... on appeal. .” United States v. Heflin, supra. Therefore, I would invoke an affirmative waiver in this case.
I would affirm the findings and sentence, as approved on review below.